Citation Nr: 1140912	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 50 percent rating. 

In July 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing at the Waco RO.  The transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims at issue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran has not been accorded a psychiatric examination for rating purposes since late-2009.  At that time, the examiner stated that the Veteran's symptoms had not changed since the March 2009 VA examination.  The Veteran was diagnosed as having PTSD and a mood disorder, and was given a current Global Assessment of Functioning (GAF) score of 50.  The examiner opined that he was completely disabled from running his landscaping business, and had moderately impaired social functioning.  

Since that time, evidence added to the record includes statements from the Veteran's spouse and son.  Both reported that the Veteran has difficulty expressing himself, and becomes easily disoriented.  They contended that his symptoms were worse than before.  Further, there are VA treatment records dated since 2009 showing continued problems sleeping and easy distraction.  

The Veteran's representative issued a statement in June 2011 stating that the Veteran's PTSD symptomatology has worsened since his 2009 VA examination.  Additionally, during the July 2011 hearing, the Veteran testified to worsening symptoms since his last VA examination.  Based upon the Veteran's competent testimony and the submissions by his relatives, the Board finds that a remand is necessary for a VA examination to be scheduled to determine the current severity of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  All outstanding treatment records related to the Veteran's PTSD should be associated with the claims file.

2.  Thereafter, the Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining the current level of  severity and manifestations of his service-connected psychiatric disorder.  All indicated tests and studies should be completed and all clinical manifestations should be reported in detail.  The examiner is asked to assess the degree of social and industrial impairment and include a Global Assessment of Functioning Scale score with an explanation of what the assigned score represents.  It is important that the disability be reviewed in relation to its history.  The claims file must be made available to the examiner for review and this should be so indicated in the report of examination.  The examiner should also express an opinion as to whether or not the psychiatric disability has exhibited periods of ups and downs over the past  several years or has been relatively consistent in the degree of impairment shown.  

3.  After annotating the development above, the claim should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his  representative should be provided with a supplemental statement of the case.  They should then be given an appropriate period of time in which to respond.  Then, the case should be returned to the Board for appellate review, if otherwise in order.   

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, any failure to cooperate by not attending any requested VA examination may result in adverse determination. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



